 

CORNING NATURAL GAS HOLDING CORPORATION

AND

JOSEPH P. MIRABITO

 

PURCHASE AGREEMENT

 

Dated as of March 20, 2017

 

 

 

TABLE OF CONTENTS

Page

Section 1   Sale and Purchase. 2 Section 2   Closing. 2 Section
3   Representations and Warranties of the Company. 3 Section 4   Representations
and Warranties of the Purchaser. 7 Section 5   Covenants of the Company. 8
Section 6   Survival of Representations and Warranties. 9 Section 7   Notices. 9
Section 8   Entire Agreement. 9 Section 9   Successors and Assigns. 9 Section
10   Headings. 10 Section 11   Governing Law. 10 Section 12   Counterparts. 10
Section 13   No Delay, Waiver. 10 Section 14   Severability. 10

 

 Schedules

Schedule 3.1(b) Schedule of Owned Entities including Subsidiaries

Schedule 3.6 Schedule of Outstanding Options, Warrants, Rights or Other
Securities of the Company

Schedule 3.7 Material liabilities incurred or accrued since Form 10-K for fiscal
year ended September 30, 2016 and Forms 8-K

Schedule 3.11 Litigation, Applications and Proceedings

 

1 

 



PURCHASE AGREEMENT

PURCHASE AGREEMENT, dated as of March 20, 2017, between Corning Natural Gas
Holding Corporation, a New York corporation (the “Company”), and Joseph P.
Mirabito, residing at 57 Timber Bluff Court, Binghamton, NY 13903 (the
“Purchaser”).

W I T N E S S E T H :

WHEREAS, the Company desires to issue and sell to the Purchaser, and Purchaser
desires to purchase from the Company, certain shares of the Company’s 6% Series
A Cumulative Preferred Stock, par value $0.01 per share (“Series A Preferred
Stock”) at a price per share of $25.00, in accordance with and subject to the
terms and conditions set forth herein. The shares of Series A Preferred Stock to
be purchased under this Agreement are sometimes collectively referred to as the
“Shares”.

NOW, THEREFORE, in consideration of the representations, warranties and
agreements herein contained, the parties hereto agree as follows:

Section 1                  Sale and Purchase.

In reliance upon the representations and warranties contained herein and the
information provided and/or incorporated by reference herein, and subject to the
terms and conditions hereof, on the Closing Date, the Company agrees to sell to
the Purchaser, and the Purchaser agrees to purchase, the Shares.

Section 2                  Closing.

The closing of the sale and purchase of the Shares (the “Closing”) is taking
place at the offices of Nixon Peabody LLP, Clinton Square, Rochester, NY 14604,
concurrently with the execution and delivery of this Agreement.

2.1              Purchase of Shares; Payment of Purchase Price.

At the Closing, the Purchaser is purchasing, and the Company is selling to the
Purchaser, 600 shares of Series A Preferred Stock at a per share cash price of
$25.00 for an aggregate cash purchase price of Fifteen Thousand Dollars
($15,000.00) (the “Purchase Price”). At the Closing, the Purchaser is delivering
cash in an amount equal to the Purchase Price by wire transfer in immediately
available funds in full payment for the Shares to the account designated by the
Company and the Company is delivering to the Purchaser certificates representing
the Shares.

At the Closing:

(a)                the Company is irrevocably directing its transfer agent
(Computershare) to issue uncertificated Shares to: Joseph P. Mirabito;

(b)               the Purchaser shall deliver the Purchase Price to the order of
the Company; and

(c)                the Purchaser shall deliver a Form W-9 or comparable
substitute or appropriate alternative form to the Company.

2.2              Expenses.

Each party shall pay its own expenses incurred in connection with this Agreement
and the sale and purchase of the Shares.



2 

 

 

Section 3                  Representations and Warranties of the Company.

The Company represents and warrants to the Purchaser as follows:

(a)                The Company is a corporation duly organized and validly
existing under the laws of the State of New York and has all requisite power and
authority to enter into and perform its obligations under this Agreement and to
own, lease and operate its properties and conduct its business as now being
conducted, and is duly qualified to transact business and is in good standing
(to the extent such concept is applicable) under the laws of each other
jurisdiction in which its owns or leases properties, or conducts any business,
so as to require such qualification, except where the failure to do so would not
have a Material Adverse Effect (as defined below).

(b)               The Company does not own any interest in any other entity
other than the entities listed on Schedule 3.1(b). Schedule 3.1(b) lists the
ownership of the outstanding equity interests in such entities, their
jurisdiction of organization and indicates whether or not such entities are
consolidated with the Company for financial reporting purposes. Each of the
consolidated entities is referred to as a “Subsidiary” and collectively as the
“Subsidiaries”. Each of the Subsidiaries has been duly organized and is validly
existing and in good standing (to the extent such concept is applicable) under
the laws of their respective jurisdictions of incorporation or formation and
have full power and authority to own, lease and operate their properties and to
conduct their businesses as now being conducted, and each Subsidiary is duly
qualified to transact business and is in good standing under the laws of each
other jurisdiction in which it owns or leases properties, or conducts any
business, so as to require such qualification, except where the failure to be in
good standing or to so qualify would not have a Material Adverse Effect.

(c)                As used in this Agreement, “Material Adverse Effect” means
any event, circumstance or condition that has had or is reasonably expected to
have a material adverse effect on the business, assets, liabilities, results of
operations or condition (financial or otherwise) of the Company and the
Subsidiaries taken as a whole or that would materially impair the Company’s
ability to perform its obligations under this Agreement.

(d)               The execution and delivery by the Company of this Agreement
and the consummation of the transactions contemplated herein and therein
(including the sale and delivery of the Shares) will not conflict with or result
in a breach by the Company of, or constitute a default by the Company under or
result in the creation of any lien, security interest or encumbrance upon the
stock or assets of the Company or any of the Subsidiaries under: (i) the
Company’s Certificate of Incorporation, filed with the New York Secretary of
State on July 19, 2013 (“Certificate of Incorporation”), as amended by the
Certificate of Amendment to the Certificate of Incorporation, filed with the New
York Secretary of State on January 28, 2016, and the Certificate of Amendment to
the Certificate of Incorporation, filed with the New York Secretary of State on
March 30, 2016 (the Certificate of Incorporation as so amended, the “Amended
Certificate of Incorporation”), or the Amended and Restated By-laws of the
Company (the “By-Laws”), (ii) any contract, agreement or instrument to which the
Company is a party or by which its properties are subject, or (iii) any existing
applicable law, rule, published regulation, judgment, order or decree of any
government, governmental instrumentality or court having jurisdiction over the
Company, except for such breaches, defaults, liens, security interests or
encumbrances upon the stock or assets of the Company, or imposition of
additional burdens which, in the aggregate, would not have a Material Adverse
Effect.



3 

 

 

3.2              No Material Default.

None of the Company or the Subsidiaries: (a) is in default in the performance,
observance or fulfillment of any obligation, covenant or condition contained in
any agreement, contract, commitment, instrument, plan, undertaking or regulatory
requirement (including, without limitation, any and all leases, mortgages, and
other contractual arrangements with respect to real property) material to the
business of the Company and the Subsidiaries taken as a whole (collectively, the
“Contracts”), and (b) no event has occurred which, with or without the giving of
notice or lapse of time or both, would constitute or result in a default
thereunder except, in the case of each of (a) and (b), for such defaults as
would not, individually or in the aggregate, have a Material Adverse Effect.
Each of the Contracts is valid and enforceable in accordance with its terms
except to the extent that enforcement thereof may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other similar
laws now or hereafter in effect relating to creditors’ rights generally and
(ii) general principles of equity (regardless of whether enforceability is
considered in a proceeding at law or in equity) and except for those failures of
Contracts (or provisions thereof) to be valid or enforceable which would not, in
the aggregate, have a Material Adverse Effect.

3.3              Shares.

The Company has all requisite corporate right, power and authority to issue,
sell, and deliver the Shares as contemplated by this Agreement; and upon such
issuance, sale and delivery, and payment of the Purchase Price therefor as
contemplated by this Agreement, the Purchaser will receive good and valid title
to the Shares, free and clear of any pledge, lien, security interest, charge,
claim, equity or encumbrance of any kind and such Shares will be fully paid and
non-assessable, except as may be otherwise provided by Section 630 of the New
York Business Corporation Law.

3.4              Obligations Binding.

This Agreement to has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company enforceable
against it in accordance with its terms, except as may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of

creditors’ rights generally, and (ii) equitable principles of general
applicability relating to the availability of specific performance, injunctive
relief or other equitable remedies.

3.5              Capitalization.

(a)                The authorized capital stock of the Company as of the date of
this Agreement consists of 3,500,000 shares of Common Stock, of which, as of
December 15, 2016, 2,484,211 shares were issued and outstanding, 140,000 shares
of Series A Preferred Stock, par value $0.01 per share, of which 105,303 shares
were issued and outstanding as of September 30, 2016, and 360,000 shares of
Series B Preferred Stock, of which 244,263 shares were issued and outstanding as
of December 31, 2016 . All of the issued and outstanding shares of capital stock
of the Company have been duly and validly authorized and issued, are fully paid
and nonassessable, except as may be provided by Section 630 of the New York
Business Corporation Law, and are free from preemptive rights.

(b)               Except for the Series B Preferred Stock which is convertible
into common stock at a one-for-one basis (as adjusted from time to time), there
are no outstanding options, warrants, rights or other securities exercisable
for, exchangeable for or convertible into equity securities of the Company.



4 

 

 

3.6              No Registration Under the Securities Act.

Assuming (a) the accuracy of the Purchaser’s representations and warranties set
forth in Section 4, and (b) the due performance by the Purchaser of its
covenants and agreements contained herein (including, without limitation,
compliance with the restrictions set forth in the legends on the certificate(s)
evidencing the Shares), it is not necessary in connection with the offer, sale
and delivery of the Shares in the manner contemplated by this Agreement to
register the Shares under the Securities Act of 1933, as amended (the
“Securities Act”).

3.7              Financial Statements.

The financial statements and supporting schedules included in the Company’s
periodic filings filed pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), on Form 10-K for the years ended September 30,
2016 and 2015 are complete and correct in all material respects and present
fairly in all material respects the consolidated financial position of the
Company and the Subsidiaries as of the dates specified (subject to normal
year-end audit adjustments in the case of unaudited interim financial
statements) and the consolidated results of their operations for the periods
specified (subject to normal year-end audit adjustments in the case of unaudited
interim financial statements); such financial statements, including the related
schedules and notes thereto, were prepared in conformity with generally accepted
accounting principles as applied in the United States (“GAAP”) on a consistent
basis during the periods involved, except as indicated therein or in the notes
thereto. None of the Company nor any of the Subsidiaries has any material
liability (whether accrued, absolute, contingent, unliquidated or otherwise,
whether due or to become due) known to the Company, other than: (i) liabilities
disclosed in any report filed by the Company under the Exchange Act including
Form 10-K, Forms 10-Q and Forms 8-K filed prior to the date of this Agreement
(collectively, the “Exchange Act Reports”), (ii) liabilities which have arisen
after the date of the last Exchange Act Report in the ordinary course of
business, (iii) liabilities set forth on Schedule 3.7, and (iv) liabilities
which would not have, in aggregate, a Material Adverse Effect.

3.8              Disclosure Letter

The Company has provided Purchaser with a letter, dated as of January 30, 2017,
containing certain additional disclosures, subject to the confidentiality
provisions set forth therein, regarding the limited private offering of the
Series A Preferred Stock of which this Agreement forms a part and certain other
matters described therein (the “Disclosure Letter”). To the knowledge of the
Company the information contained in the Disclosure Letter is correct in all
material respects except for such matters which would not have a Material
Adverse Effect.

3.9              Exchange Act Compliance.

The Company has timely filed all Exchange Act Reports required to be filed with
the Securities and Exchange Commission pursuant to the Exchange Act. All such
Exchange Act Reports, when so filed, complied in form and substance in all
material respects with the Exchange Act and did not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

3.10          No Material Adverse Changes.

Since September 30, 2016 except as stated in any Exchange Act Report filed since
such date or as disclosed herein pursuant to Section 3.7: (a) there has been no
event, circumstance or condition relating to or affecting the business, assets,
liabilities, results of operations or condition (financial or otherwise) of the
Company and the Subsidiaries taken as a whole, or the ability of the Company to
continue to conduct business in the usual and ordinary course of the Company and
the Subsidiaries taken as a whole, whether or not arising in the ordinary course
of business, which would have a Material Adverse Effect; and (b) except for the
transactions contemplated by this Agreement, as set forth on Schedule 3.7, or as
set forth in the Exchange Act Reports, there has been no material transaction
entered into by the Company or any of the Subsidiaries other than (i)
transactions in the ordinary course of business or (ii) transactions which would
not have a Material Adverse Effect; and (c) there have not been any changes in
the capital stock of the Company. On the date hereof, no dividend or other
distribution with respect to the Company’s Common Stock has been declared but
not yet paid or distributed which has a record date prior to the date hereof,
except as disclosed on Schedule 3.7.



5 

 

 

3.11          Litigation.

Other than proceedings by Corning Natural Gas with the New York Public Sevice
Commission and its staff, proceedings by Pike County with the Pennsylvania
Public Utility Commission, proceedings with the Federal Energy Regulatory
Commission, applications and proceedings with various municipal bodies with
respect to permits, franchises, rights-of-way and similar actions in the
ordinary course of business, of which the material applications and proceedings
are listed on Schedule 3.11 hereof, there is no action, suit, investigation or
proceeding (whether or not purportedly on behalf of the Company or any of the
Subsidiaries)

before or by any court or governmental agency or body, domestic or foreign, now
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of the Subsidiaries, which in the aggregate, could reasonably be
expected to have a Material Adverse Effect or materially impair the Company’s
ability to perform its obligations under this Agreement.

3.12          Title to Properties; Leasehold Interests.

(a)                Except as disclosed in any Exchange Act Report, or except to
the extent that the inaccuracy of any of the following, in the aggregate, would
not have a Material Adverse Effect: (i) the Company or one or more of the
Subsidiaries, has such title to real properties where its assets are located as
provides reasonable assurance of the Company’s ability to use such assets in its
business in the ordinary course, and has good title or an enforceable leasehold
interest, license or other lawful right to use all assets that are used in the
Company’s or one or more of the Subsidiaries’ business substantially in the
manner in which they currently are operated, in each case, subject only to
Permitted Exceptions (as herein defined); (ii) all leases under which the
Company or any of the Subsidiaries leases any property that is material to the
business of the Company and the Subsidiaries taken as a whole are in full force
and effect, and none of the Company nor any such Subsidiary is in default in any
material respect of any of the terms or provisions of any of such leases and to
the Company’s knowledge no claim has been asserted by anyone adverse to any such
entity’s rights as lessee under any of such leases, or affecting or questioning
any such entity’s right to the continued possession or use of the properties
under any such leases or asserting a default under any such leases, and
(iii) all liens, charges or encumbrances on or affecting any of the property and
assets of the Company and the Subsidiaries which are required to be disclosed in
the Company’s Exchange Act Rreports are disclosed therein.

(b)               As used in this Agreement, “Permitted Exceptions” means:
(i) real estate taxes and assessments not yet delinquent or being contested in
good faith; (ii) covenants, restrictions, easements and other similar
agreements; (iii) zoning laws, ordinances and regulations, building codes, rules
and other local governmental laws, regulations, rules and orders affecting any
of the Company’s or any Subsidiary’s property, provided that the same are not
violated by existing improvements or the current use and operation of such
property; (iv) any imperfection of title which does not materially and adversely
affect the current use, operation or enjoyment of any of the Company’s real
property and does not render title to such real property unmarketable or
uninsurable and does not materially impair the value of such property; and
(v) liens securing financing by the Company.

3.13          Environmental Compliance.

(a)                Except as disclosed in any Exchange Act Report, to the
knowledge of the Company, the Company and each of the Subsidiaries has complied
and is in compliance with all Environmental Statutes (as hereinafter defined),
except for such noncompliance as would not have a Material Adverse Effect.

(b)               The Company has no knowledge of any occurrence or circumstance
that, with notice or passage of time or both, would give rise to a claim under
or pursuant to any federal, state or local Environmental Statute pertaining to
Hazardous Materials on or originating from any real property owned or occupied
by the Company or any of the Subsidiaries, including without limitation pursuant
to any Environmental Statute, which claim would have a Material Adverse Effect.

(c)                As used herein, “Hazardous Materials” means (i) petroleum and
petroleum products, byproducts or breakdown products, radioactive materials,
asbestos-containing materials, polychlorinated biphenyls and radon gas and (ii)
any other chemicals, materials or substances designated, classified or regulated
as hazardous or toxic or as a pollutant or contaminant or any other hazardous
material as defined by any federal, state or local environmental law, ordinance,
rule or regulation, relating to pollution or protection of the environment,
health, safety or natural resources, including, without limitation, those
relating to the use, handling, transportation, treatment, storage, disposal,
release or discharge of Hazardous Materials (individually, an “Environmental
Statute”) or by any federal, state or local governmental authority having or
claiming jurisdiction over the properties and assets described in the Company’s
periodic reports filed pursuant to the Exchange Act (a “Governmental
Authority”).

3.14          Taxes.

The Company has timely filed or filed for extensions of the filing period and
filed within such extended period all federal, state, local, foreign and other
tax returns, reports, information returns and statements (except for returns,
reports, information returns and statements the failure timely to file which
will not result in any Material Adverse Effect) required to be filed by it. The
Company has paid or caused to be paid all material taxes (including interest and
penalties) that are due and payable by the Company and the Subsidiaries, except
those taxes which are being contested by the Company and the Subsidiaries in
good faith by appropriate proceedings and in respect of which adequate reserves
are being maintained on the Company’s books in accordance with GAAP. The Company
and the Subsidiaries do not have any material liabilities for taxes other than
those incurred in the ordinary course of business and in respect of which
adequate reserves are being maintained by the Company in accordance with GAAP
consistently applied. No deficiency or assessment with respect to, or proposed
adjustment of, the Company’s federal, state, local, foreign or other tax returns
is pending or, to the best of the Company’s knowledge, threatened. There is no
tax lien, whether imposed by any federal, state, local or other tax authority,
outstanding against the assets, properties or business of the Company or any
Subsidiary. There are no applicable taxes, fees or other governmental charges
payable by the Company or any of the Subsidiaries in connection with the
execution and delivery of this Agreement or the issuance to the Purchaser by the
Company of the Shares.

3.15          Insurance.

The Company and the Subsidiaries each carry or are entitled to the benefits of
insurance in such amounts and covering such risks as is reasonably sufficient
under the circumstances or is customary in the industry and all such insurance
is in full force and effect.

6 

 

 

3.16          Employees, ERISA.

The Company and its Subsidiaries have good relationships with its employees and,
since September 30, 2015, have not had any labor issues which have has a
MaterialAdverse Effect on their business or operations. There is no strike or
work stoppage existing or, to the knowledge of the Company threatened against
the Company or the Subsidiaries. Other than as disclosed in any Exchange Act
Report, the Company and the Subsidiaries have not established, sponsored,
maintained, made any contributions to or been obligated by law to establish,
maintain, sponsor or make any contributions to any “employee pension benefit
plan” or any material “employee welfare benefit plan” (as such terms are defined
in the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)),
including, without limitation, any “multi-employer plan,” except where the
liabilities associated with such plan or plans would not have a Material Adverse
Effect. The Company and the Subsidiaries are in compliance with all applicable
laws relating to the employment of labor, including bargaining and the payment
of social security and other taxes, and with ERISA, except where the failure to
so comply would not have a Material Adverse Effect.

3.17          Governmental Consents.

Other than such consents as have been obtained and filings under applicable
federal and state securities laws, no consent, approval or authorization of, or
declaration or filing with, any governmental authority on the part of the
Company is required for the valid execution, delivery or performance of this
Agreement or the valid offer, issuance, sale and delivery of the Shares.

3.18          Legal Compliance.

Except as disclosed in any Exchange Act Report, the Company and the Subsidiaries
are in compliance with all applicable laws, rules, regulations, orders,
licenses, judgments, writs, injunctions or decrees, except to the extent that
failure to comply would not have a Material Adverse Effect. The Company and the
Subsidiaries have all necessary permits, licenses and other authorizations
required to conduct their businesses as currently conducted, and as proposed to
be conducted, except where a failure to have such permits, licenses or other
authorizations would not have a Material Adverse Effect. Except as disclosed in
the Exchange Act Reports, none of the Company nor any Subsidiary has violated
any domestic or foreign law or any regulation or requirement, which violation
has or would be reasonably likely to have a Material Adverse Effect, and none of
the Company nor any Subsidiary has received notice of any such violation. There
are no adverse orders, judgments, writs, injunctions, decrees or demands of any
court or administrative body, domestic or foreign, or of any other governmental
agency or instrumentality, domestic or foreign, outstanding against the Company
or the Subsidiaries which would have a Material Adverse Effect.

Section 4                  Representations and Warranties of the Purchaser.

The Purchaser represents and warrants to the Company as follows:

4.1              Organization and Standing.

The Purchaser is a resident of the State of New York, with full power and
authority enter into this Agreement and consummate the transactions contemplated
hereby.

4.2              Agreement.

This Agreement has been duly executed and delivered by the Purchaser and
constitute the legal, valid and binding obligations of the Purchaser,
enforceable against the Purchaser in accordance with it terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
(regardless of whether enforceability is considered in a proceeding at law or in
equity).

4.3              Governmental and Other Consents.

No consent, approval or authorization of, or registration, qualification,
designation, declaration or filing with, any governmental authority or any other
person is required to be obtained by the Purchaser in connection with the
execution, delivery or performance of this Agreement by the Purchaser or of any
of the transactions contemplated hereby or thereby.

4.4              Investment Representation, Transfer Restrictions.

The Purchaser is acquiring the Shares for its own account and not with a view
to, or for sale in connection with, any distribution thereof. The Purchaser was
not solicited by means of any general solicitation or advertising nor at any
seminar or meeting whose attendees has been invited by any general solicitation
of advertising. The Purchaser understands that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act, that the Shares have not been and will not be registered under
the Securities Act or any applicable blue sky or state securities laws and that
if it decides to resell, pledge or otherwise transfer the Shares, the Shares may
be offered, resold, pledged or otherwise transferred only in accordance with any
applicable securities laws of any applicable jurisdiction and the restrictions
set forth in the legends on the certificates evidencing the Shares. As of the
date hereof, none of the Purchaser or its “Affiliates” owns, directly or
beneficially, 10% or more of the outstanding voting equity in any gas or
electric corporation subject to the jurisdiction of the New York State Public
Service Commission. As used herein, “Affiliates” means any entity controlling or
under direct or common control with the Purchaser.



7 

 

 

4.5              No Violation or Conflict.

The execution and delivery of this Agreement by the Purchaser and the
consummation of the transactions contemplated herein and therein (including the
purchase and acceptance of the Shares) will not conflict with or result in a
breach by the Purchaser of, or constitute a default by the Purchaser under: (i)
any contract, agreement or instrument to which the Purchaser is a party or by
which the Purchaser is bound, or (ii) any existing applicable law, rule,
published regulation, judgment, order or decree of any government, governmental
instrumentality or court having jurisdiction over the Purchaser, except for such
breach or default as would not adversely affect the ability of the Purchaser to
perform its obligations under this Agreement.

4.6              Accredited Investor.

The Purchaser is an “accredited investor” within the meaning of Rule 501(a) of
the Securities Act as a natural person who had individual income in excess of
$200,000, or joint income with that person’s spouse in excess of $300,000, in
each of the last two years and reasonably expects to reach the same income level
in the current year, or whose net worth, either individually or jointly with
such person’s spouse, at the time of his or her purchase, exceeds $1,000,000[1].

4.7              Disclosure; Access to Information.

The Purchaser has had access to the Exchange Act Reports and the Exhibits
thereto and has reviewed the Disclosure Letter and, as a director of the Company
has had the opportunity to ask questions of, and receive answer from, officers
of the Company concerning the terms and conditions of the offering of the Shares
and to obtain any additional information that the Company possesses or can
acquire without unreasonable effort or expense that is necessary in Purchaser’s
sole judgment for Purchaser to verify the accuracy of the information provided
by the Company in the Exchange Act Reports, in this Agreement, in the Disclosure
Letter and otherwise. The Purchaser has conducted such diligence about the
Shares, the Company and its Subsidiaries as the Purchaser believes in connection
with its investment.

Section 5                  Covenants of the Company.

5.1              No Sale of Security.

Neither the Company nor any affiliate of the Company will sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) which would be integrated with the sale of the
Shares in a manner which would require registration under the Securities Act of
the offer or sale of the Shares to the Purchaser.

5.2              No General Solicitation.

Neither the Company nor any affiliate of the Company will solicit any offer to
buy or offer to sell the Shares by means of any form of general solicitation or
general advertising (as those terms are used in Regulation D under the
Securities Act) or in any manner which would require registration of the offer
or sale of the Shares to the Purchaser under the Securities Act.



5.3              Filing of Exchange Act Reports.

After the date of this Agreement, the Company will use commercially reasonable
efforts to timely file all documents required to be filed with the Commission
pursuant to Section 13 or 15 of the Exchange Act except where the failure to so
timely file would not have a Material Adverse Effect or cause the requirements
of Rule 144(c) under the Securities Act not to be met.



8 

 

 

Section 6                  Survival of Representations and Warranties.

The representations and warranties of the parties hereto contained in this
Agreement or otherwise made in writing in connection with the transactions
contemplated herein shall survive the making of this Agreement and sale of the
Shares, through and until the earlier of the twelve month anniversary of the
date of this Agreement or the expiration of the applicable statute of
limitations with respect thereto.

Section 7                  Notices.

All notices and other communications hereunder shall be in writing and shall be
delivered by hand or overnight courier or sent by first-class mail, postage
pre-paid, or by telecopy, as follows:

If to the Purchaser:

Joseph P. Mirabito

57 Timber Bluff Court

Binghamton, New York 13903

Telephone: (607) 352-2800

If to the Company, at:

Corning Natural Gas Holding Corporation

330 West William Street

Corning, New York 14830

Attention: Michael I. German, President and Chief Executive Officer

Telephone: 607-936-3755 ext. 239

and to:

Nixon Peabody LLP

1300 Clinton Square

Rochester, New York 14604

Attention: Deborah J. McLean

Telephone: 585-263-1307

or, in each case, at such address and to the attention of such person as either
party shall have furnished to the other by notice.

Section 8                  Entire Agreement.

This Agreement constitutes the entire understanding between the parties hereto
with respect to the subject matter hereof and supersede all prior agreements and
understandings of the parties, whether oral or written. This Agreement may be
modified or terminated only by an instrument in writing signed by the parties
hereto. Representations made by the Company in this Agreement are modified by
any disclosures with respect thereto made in the schedules to this Agreement and
are solely for the benefit of the Purchaser and may not be relied upon by any
other person. Where a specific representation applies to any matter of fact or
law, such representation shall be the exclusive representation with respect to
the subject matter thereof and no other or general representation shall be
deemed to apply to such matter of fact or law.

Section 9                  Successors and Assigns.

This Agreement shall not be assigned by any party without the prior written
consent of the other party, provided, however, that Purchaser may assign all or
any portion of this Agreement to any Affiliate. Any attempted assignment in
contravention with the foregoing shall be void. This Agreement shall be binding
on and shall inure to the benefit of the successors and assigns of the parties
hereto and any permitted assignee and/or successor of the Purchaser shall
succeed to (and have the right to enforce) all of the Purchaser’s rights
hereunder. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations, or liabilities under or by
reason of this Agreement.



9 

 

 

Section 10              Headings.

The headings of the sections of this Agreement are solely for convenience of
reference and shall not affect the meaning of any of the provisions hereof.

Section 11              Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, including, without limitation, Section 5-1401 of the New
York General Obligations Law, without giving effect to the principles of
conflicts of law. Each of the parties hereto irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the courts of the State of
New York and of the United States of America, in each case located in the County
of Steuben, for any action, proceeding or investigation in any court or before
any governmental authority (“Litigation”) arising out of or relating to this
Agreement and the transactions contemplated hereby and thereby, and further
agrees that service of any process, summons, notice or document by U.S.
Registered Mail to its respective address set forth in this Agreement shall be
effective service of process for any Litigation brought against it in any such
court. Each of the parties hereto hereby irrevocably and unconditionally waives
any objection to the laying of venue of any Litigation arising out of this
Agreement or the transactions contemplated hereby and thereby in the courts of
the State of New York or the United States of America, in each case located in
the County of Steuben, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such Litigation
brought in any such court has been brought in an inconvenient forum. Each of the
parties irrevocably and unconditionally waives, to the fullest extent permitted
by applicable law, any and all rights to trial by jury in connection with any
Litigation arising out of or relating to this Agreement or the transactions
contemplated hereby and thereby.

Section 12             Counterparts.

This Agreement may be executed in one or more separate counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

Section 13              No Delay, Waiver.

No delay on the part of any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any waiver on the part of
any party of any such right, power or privilege, preclude any further exercise
thereof or the exercise of any other such right, power or privilege.

Section 14              Severability.

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other persons, entities or circumstances shall not be affected by such
invalidity or unenforceability.

 

[Signature page follows]

10 

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement on the dates
set forth below, to be effective as of the date first above-written.

CORNING NATURAL GAS HOLDING CORPORATION

By: /s/ Michael I. German

Michael I. German, President and

Chief Executive Officer

 

Date: March 20, 2017

PURCHASER

/s/ Joseph P. Mirabito

Joseph P. Mirabito

Date: March 20, 2017

 

 

11 

 

Schedule 3.1(b): Schedule of Owned Entities including Subsidiaries

 

Subsidiaries: Corning Natural Gas Corporation

Corning Natural Gas Appliance Corporation

330 West William Street

Corning, NY 14830

 

Pike County Light & Power Company

105 Schneider Lane

Milford, PA 18337

 

 

Each wholly owned by CORNING NATURAL GAS HOLDING CORPORATION

 

 

Joint Ventures: Leatherstocking Gas Company, LLC

Leatherstocking Pipeline Company, LLC

330 West William Street

Corning, NY 14830

 

The Company and Mirabito Holdings, Incorporated each own 50% of the joint
venture and each appoint three managers to operate the new company. The seventh
manager is a neutral manager agreed to by the Company and Mirabito Holdings,
Incorporated who is not an officer, director, shareholder or employee of either
company. The current managers are Joseph P. Mirabito, John J. Mirabito and
William Mirabito from Mirabito Holdings, Incorporated; Matthew J. Cook, Michael
I. German and Russell S. Miller from the Company; and Carl T. Hayden as the
neutral manager. Joseph P. Mirabito and William Mirabito are stockholders and
current board members of the Company.



 

Schedule 3.7: Liabilities incurred or accrued since Form 10-K for fiscal year
ended September 30, 2016 and not described in any Form 8-K filed as of the date
of this Agreement

 

 

The outstanding shares of Class A Preferred Stock and the Class B Preferred are
redeemable at the option of the holder upon the occurrence of certain events
constituting a “Fundamental Change” as defined in the Amended Certificate of
Incorporation.

 

The outstanding shares of Class A Preferred Stock mature and must be redeemed by
the Company on September 30, 2023 at their $25.00 Liquidation Preference
together with all accrued and unpaid dividends.

 

The outstanding shares of Class B Preferred Stock mature and must be redeemed by
the Company on September 30, 2026 at their $20.75 Liquidation Preference
together with all accrued and unpaid dividends.

 

12 

 

 

Schedule 3.11: Litigation and Material Applications and Proceedings

 

Litigation:

No changes since September 30, 2016.

 

Other Proceedings:

Corning Natural Gas Company has proceedings pending before the New York Public
Service Commission, including the rate case described in the Company’s Annual
Report on Form 10-K for the period ended September 30, 2016, and proceedings
related to Affiliated Shared Services.

Pike County has ongoing reporting and other obligations under its proceedings
before the Pennsylvania Public Utility Commission.

 

 

--------------------------------------------------------------------------------

[1] As used above, the term “net worth” means the excess of total assets over
total liabilities, excluding the value of the Purchaser’s primary residence as
an asset and exclude any indebtedness secured by the primary residence, up to
its fair market value (unless the amount of indebtedness secured by the primary
residence in excess of the fair market value of the residence in which case such
indebtedness should be considered a liability and deducted from net worth). In
addition, if the amount of indebtedness secured by the primary residence is
increased within 60 days prior to the purchase of securities under this
Agreement, other than as a result of purchasing a new principal residence, the
amount of the increase should be included as a liability for purposes of
calculating net worth, even if the total indebtedness on the primary residence
remains below its fair market value.